UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
VETERA GRAVES,                            )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 08-1499 (PLF)
                                          )
GOVERNMENT OF THE DISTRICT OF             )
 COLUMBIA, DEPARTMENT OF PUBLIC           )
 WORKS,                                   )
                                          )
            Defendant.                    )
__________________________________________)


                                  MEMORANDUM OPINION

               Plaintiff filed suit against the District of Columbia Department of Public Works

alleging that the defendant violated Title VII of the Civil Rights Act of 1964, as amended, 42

U.S.C. §§ 2000e et seq. The matter is now before the Court on defendant’s motion to dismiss.

The Court will grant the motion to dismiss, without prejudice, because the named defendant, the

Department of Public Works, is non sui juris.

               Government agencies of the District of Columbia are not suable entities. See

Foggy Bottom Ass’n v. District of Columbia Office of Planning, 441 F. Supp. 2d 84, 88 (D.D.C.

2006); Kundrat v. District of Columbia, 106 F. Supp. 2d 1, 5 (D.D.C. 2000); Arnold v. Moore,

980 F. Supp. 28, 33 (D.D.C. 1997) (citing Roberson v. District of Columbia Bd. of Higher Ed.,

359 A.2d 28, 31 n. 4 (D.C. 1976); Miller v. Spencer, 330 A.2d 250, 251 n. 1 (D.C. 1974)); Fields

v. District of Columbia Dep’t of Corrections, 789 F. Supp. 20, 22 (D.D.C. 1992). “In a Title VII

suit against the District of Columbia, only the District of Columbia, and not its departments or
agencies, may be the proper defendant.” Kundrat v. District of Columbia, 106 F. Supp. 2d at 5

(quoting Raney v. District of Columbia, 892 F. Supp. 283, 289 (D.D.C. 1995)).

               Opposing the motion, plaintiff argues that the District of Columbia is functionally

a defendant because “[t]his Court understands that the Government of the District of Columbia is

the defendant. The District of Columbia apparently understands that, too.” Plaintiff’s

Opposition to Defendant’s Motion to Dismiss at 2. Plaintiff has not, however, moved to amend

the complaint to substitute the District of Columbia as a defendant, nor has she properly served

the District of Columbia as required by Rule 4 of the Federal Rules of Civil Procedure. The

Court therefore will not treat the District of Columbia as a defendant. It will instead dismiss

plaintiff’s complaint without prejudice. An Order accompanying this Memorandum Opinion will

issue this same day.



                                                      /s/________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: May 22, 2009




                                                 2